Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication and claim amendment
filed on 02/08/2022; Claims 1-7, 9-11, 13-14, and 16-18 have been amended; and claims 1, 9, and 16 are independent claims.  Claims 1-20 have been examined and are pending.  This Action is made FINAL.
Response to Arguments
Applicants’ arguments in the instant amendment, filed on 02/08/2022, with respect to claim interpretation.
a. 	Applicants argue:  there is sufficient structure presented in the specification in 3which the invocation of 35 U.S.C. 112 (f) or pre-AJA 35 U.S.C. 112, sixth paragraph is improper. Specifically, FIG. 16 of the specification along with paragraph 0026, 0033, 0036, 0123- 0126 illustrate the structure of an authentication device. At least these portions of the specification provide a description sufficient to inform one of ordinary skill in the art that the term denotes structure (Applicant Remarks/Arguments, pages 8-9, filed 02/08/2022).
The Examiner disagrees with the Applicants. The Examiner respectfully disagrees with the Applicants.  As the claim limitation meets the 3-prong analysis, the claim limitation is interpreted under 35 USC 112(f) (See MPEP 2181.I for details).  Following is 3-prong analysis: 
- The claim limitation uses a term as a substitute for “means” that is a generic place holder (i.e., “authentication device” is a generic place holder).
- The generic place holder is modified by functional language (i.e., “receive/send” is a functional language).
- The generic place holder is not modified by sufficient structure, material, or acts for performing the claimed function (i.e., the term “receive/send” is preceded by the term “authentication device” However, said “authentication” term is not a sufficient structure, material). 
As the claim limitation meets the 3-prong analysis, the claim limitation is interpreted under 35 USC 112(f).
The rejection of claims 1-8 under 35 U.S.C. § 112 second paragraph are withdrawn as the claims have been amended.
Applicants’ arguments with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 1, 9, and 16 are objected to because of the following informalities:
Regarding claims 1, 9 and 16; claims 1, 9 and 16 recite the phrases “wherein the authentication device knows the personal identifying information of the user and the access device and authentication provider do not know the personal identifying information of the user” in lines 12-14, 14-16 and 14-16, respectively.  For better clarity, it is suggested that the claim be further amended as “wherein the authentication device knows the personal identifying information of the user, and the access device and authentication provider do not know the personal identifying information of the user.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: authentication device configured to receive/send recited in claim 1.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-8, 9, 10, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vortriede (“Vortriede, US 2019/0386830, published Dec. 19, 2019), in view of Neuman et al. (“Neuman,” US 2015/0264050, published Sep. 17, 2015), further in view of Parikh et al. (“Parikh,” US 2018/0211318, published Jul. 26, 2018), and Brannon (“Brannon,” US 2018/0131686, published May 10, 2018)
Regarding claim 1, Vortriede discloses a system comprising: 
an authentication computer, an access device, and an authentication device, wherein a bidirectional communication among the authentication computer, the access device, and the authentication device (Vortriede: fig. 1, par. 0033, Authentication Computer (130) [i.e. an authentication provider], Access Device (110), and User Device (120) [i.e. authentication device]);
an authentication device configured to receive a unique code from the access device (Vortriede: par. 0060, user device 120 receive the presented access identifier 115 from access device 110 (e.g. scanning the access device information message, receiving the communication, taking a picture, tapping to initiate the NFC, etc.));
Vortriede discloses an authentication provider but does not explicitly disclose “an authentication provider configured to send a random number to an access device.”
However, in an analogous art, Neuman discloses an authentication provider configured to send a random number to an access device (Neuman: abstract: par. 0007, The provider server transmits the random number to the device). 
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to combine the teachings of Neuman with the method and system of Vortriede to include “an authentication provider configured to send a random number to an access device.” One would have been motivated to allow the provider and the user to use more types of authentication for giving flexibility and additional security needed on an individualized basis (Neuman: par. 0115).
The combination of Vortriede and Neuman discloses an authentication device configured to receive a unique code key, generated from the random number, from the access device but does not explicitly disclose “an identification credential generated from at least the unique code and personal identifying information of a user,”
However, in an analogous art, Parikh discloses “an identification credential generated from at least a unique code and personal identifying information of a user” (Parikh: par. 0024, The identity credentials comprise a unique identifier (e.g., a username, an email address, a mobile number, and the like), and a secured code (e.g., a password, a symmetric encryption key, biometric values, a passphrase, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to combine the teachings of Parikh with the method and system of Vortriede and Neuman to include an identification credential generated from at least a unique code and personal identifying information of a user. One would have been motivated to enables users to perform trading of the assets through the trade facilitating platform. Allows the owners and investors to deposit amount to the registered account and the escrow account to purchase the digital currencies and exchange the digital currencies (Parikh: abstract, par. 0007). 
The combination of Vortiede, Neuman, and Parikh teaches an authentication device configured to receive a unique code, generated from the random number, from the access device, an identification credential generated from at least the unique code and personal identifying information of a user but does not explicitly disclose “send to authentication provider an identification credential.” and “the authentication provider is further configured to receive the identification credential from the authentication device.”
However, in an analogous art, Branon discloses 
send to authentication provider an identification credential (Brannon: pars. 0048, 0049, if multi-factor authentication is to be used, the MFA adapter 116 requests one or more supplementary authentication factors from an authentication application 128 at step 327, …At step 330, the MFA adapter 116 receives the requested supplementary authentication factors from the authentication application 128);
the authentication provider is further configured to receive the identification credential from the authentication device (Brannon: pars. 0048, 0049, if multi-factor authentication is to be used, the MFA adapter 116 requests one or more supplementary authentication factors from an authentication application 128 at step 327, …At step 330, the MFA adapter 116 receives the requested supplementary authentication factors from the authentication application 128) and bind the authentication device to the access device (Brannon: pars. 0048, 0049),
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to combine the teachings of Brannon with the method and system of Vortriede, Neuman, and Parikh to include “send to authentication provider an identification credential”, and “the authentication provider is further configured to receive the identification credential from the authentication device and bind the authentication device to the access device.” One would have been motivated to provide during the sign-on process, the user interface can remain stable so as to avoid flipping back and forth, and makes the process seamless to a user (Brannon: par. 0037).
Regarding to limitation wherein the authentication device knows the personal identifying information of the user and the access device and authentication provider do not know the personal identifying information of the user.
The combination of Vortriede, Parikh, and Brannon discloses an identification credential generated from at least the unique code and personal identifying information of a user, from the authentication device and send only the identification credential to the authentication provider. The combination of Vortriede, Neuman, and Parikh discloses wherein the authentication device knows the personal identifying information of the user and the access device and authentication provider do not know the personal identifying information of the user (Vortriede: par. 0060; Parikh, par. 0024, biometric values; and Brannon, pars. 0048-0049).
Regarding claim 2, the combination of Vortriede, Neuman, Parikh, and Brannon teaches the system of claim 1. The combination of Vortriede, Neuman, Parikh, and Brannon further discloses wherein the first unique code from the access device and the identification credential from the authentication device both include a respective location coordinate indicating a location of each of the respective devices (Vortriede: fig. 1, par. 0007, 0033, 0043, nearfield communication (NFC) between the access device and user device).
Regarding claim 3, the combination of Vortriede, Neuman, Parikh, and Brannon teaches the system of claim 1. The combination of Vortriede, Neuman, Parikh, and Brannon further teaches, wherein the authentication device received the unique code from the access device over a distance constrained communication channel selected from one of: ultrasound communication between the access device and the authentication device, Bluetooth communication between the access device and the authentication device, nearfield communication (NFC) between the access device and the authentication device (Vortriede: fig. 1, par. 0007, 0033, 0043, nearfield communication (NFC) between the access device and user device), and pass- through communication via a router to which both the access device and the authentication device are directly connected. 
Regarding claim 4, the combination of Vortriede, Neuman, Parikh, and Brannon teaches the system of claim 1.  The combination of Vortriede, Neuman, Parikh, and Brannon further teaches wherein the authentication provider is further configured to receive the identification credential from the authentication device (Vortriede: fig. 1, par. 0007, 0033, 0043, nearfield communication (NFC) between the access device and user device; Brannon: pars. 0048, 0049).
Although Vortriede, Neuman, Parikh, and Brannon do not explicitly disclose “and to send a communication to the access device to unlock itself for access by a user of the authentication device.”
However, these additional features above can be easily derived from the features of the combination of Vortriede, Neuman, Parikh, and Brannon (Vortriede: fig. 1, par. 0007, 0033, 0043, nearfield communication (NFC) between the access device and user device; Brannon: pars. 0048, 0049).
Regarding claim 5, the combination of Vortriede, Neuman, Parikh, and Brannon teaches the system of claim 4.  The combination of Vortriede, Neuman, Parikh, and Brannon further teaches, wherein the identification credential includes fragments of biometric data and the unique code (Parikh: par. 0024, The identity credentials comprise a unique identifier (e.g., a username, an email address, a mobile number, and the like), and a secured code (e.g., a password, a symmetric encryption key, biometric values, a passphrase, and the like).
Regarding claim 7, the combination of Vortriede, Neuman, Parikh, and Brannon teaches the system of claim 1. The combination of Vortriede, Neuman, Parikh, and Brannon further teaches wherein the authentication provider is further configured to receive a request to initiate a session with a service provider from the access device (Vortriede: par. 0070, when the access device 110 generates the access device authentication request message, the access device 110 can transmit the message to the authentication computer 130), and to request the identification credential from the authentication device bound to the access device (Parikh: par. 0024, The identity credentials comprise a unique identifier (e.g., a username, an email address, a mobile number, and the like), and a secured code (e.g., a password, a symmetric encryption key, biometric values, a passphrase, and the like; Brannon: pars. 0048, 0049), where the identification credential is specific to the service provider (Parikh: par. 0024, The identity credentials comprise a unique identifier (e.g., a username, an email address, a mobile number, and the like), and a secured code (e.g., a password, a symmetric encryption key, biometric values, a passphrase, and the like), and  to receive the identification credential for the service provider from the authentication device that confirms an identity of the user of the authentication device (Parikh: par. 0024, The identity credentials comprise a unique identifier (e.g., a username, an email address, a mobile number, and the like), and a secured code (e.g., a password, a symmetric encryption key, biometric values, a passphrase, and the like).
Regarding claim 8, the combination of Vortriede, Neuman, Parikh, and Brannon teaches the system of claim 7. The combination of Vortriede, Neuman, Parikh, and Brannon further teaches, wherein authentication of the identity of the user by the authentication device to access the service provider using the access device is dependent on the access device and the authentication device being physically proximate, which is accepted to be true while the binding of authentication device to the access device remains valid (Vortriede: fig. 1, par. 0007, 0033, 0043, nearfield communication (NFC) between the access device and user device; Brannon: pars. 0048, 0049).
Regarding claim 9, claim 9 is directed to a non-transitory computer readable medium comprising instructions stored thereon, the instructions effective to cause at least one processor associated with the method claimed in claim 1; claim 9 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 10, claim 10 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 14, the combination of Vortriede, Neuman, Parikh, and Brannon teaches the non-transitory computer readable medium of claim 9.  The combination of Vortriede, Neuman, Parikh, and Brannon further teaches, wherein the unique code from the access device and the identification credential from the authentication device both include a respective location coordinate indicating a location of each of the respective devices (Vortriede: fig. 1, par. 0033, par. 0060, user device 120 receive the presented access identifier 115 from access device 110 (e.g. scanning the access device information message, receiving the communication, taking a picture, tapping to initiate the NFC, etc; Parikh: par. 0024, The identity credentials comprise a unique identifier (e.g., a username, an email address, a mobile number, and the like), and a secured code (e.g., a password, a symmetric encryption key, biometric values, a passphrase, and the like).
Regarding claim 16, claim 16 is directed to a method for binding an access device to an authentication device associated with the method claimed in claim 1; claim 16 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is similar in scope to claim 3, and is therefore rejected under similar rationale.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vortriede (“Vortriede, US 2019/0386830, published Dec. 19, 2019), in view of Neuman et al. (“Neuman,” US 2015/0264050, published Sep. 17, 2015), further in view of Parikh et al. (“Parikh,” US 2018/0211318, published Jul. 26, 2018), and Brannon (“Brannon,” US 2018/0131686, published May 10, 2018), and Ranadive et al. (“Ranadive,” US 2015/0363581, published Dec. 17, 2015)
Regarding claim 6, the combination of Vortriede, Neuman, Parikh, and Brannon teaches the system of claim 4.  Vortriede, Neuman, Parikh, and Brannon do not explicitly disclose, wherein the authentication provider determines a period of time has elapsed in which the access device has remained unlocked and in response to determining the period of time has elapsed, request the access device to provide the identification credential again.
However, in an analogous art, Ranadive teaches wherein the authentication provider determines a period of time has elapsed in which the access device has remained unlocked and in response to determining the period of time has elapsed, request the access device to provide the identification credential again (Ranadive: par. 0098, in response to the period of time elapsing, the payment provider server may cease to silently authenticate the user and request that the user enter his/her user credentials.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ranadive with the method and system of Vortriede, Neuman, Parikh, and Brannon to include wherein the authentication provider determines a period of time has elapsed in which the access device has remained unlocked and in response to determining the period of time has elapsed, request the access device to provide the identification credential again. One would have been motivated to provide the transactions are made easier and safer for the parties involved by payment service providers (Ranadive: par. 0005).
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vortriede (“Vortriede, US 2019/0386830, published Dec. 19, 2019), in view of Neuman et al. (“Neuman,” US 2015/0264050, published Sep. 17, 2015), further in view of Parikh et al. (“Parikh,” US 2018/0211318, published Jul. 26, 2018), and Brannon (“Brannon,” US 2018/0131686, published May 10, 2018), and Binder (“Binder,” US 2018/0091855, published Mar. 29, 2018)
Regarding claim 11, the combination of Vortriede, Neuman, Parikh, and Brannon discloses the non-transitory computer readable medium of claim 9. The combination of Vortriede, Neuman, Parikh, and Brannon further discloses 
receive a request to initiate a session with a service provider from the access device (Vortriede: par. 0070, when the access device 110 generates the access device authentication request message, the access device 110 can transmit the message to the authentication computer 130); 
receive the identification credential from the authentication device that confirms the user identity of a user of the authentication device (Parikh: par. 0024, The identity credentials comprise a unique identifier (e.g., a username, an email address, a mobile number, and the like), and a secured code (e.g., a password, a symmetric encryption key, biometric values, a passphrase, and the like), and 
Vortriede discloses receiving confirmation that the authentication device is proximate to the access device (Vortriede: par. 0061, scanning the access device identifier 115 may help confirm that the user device 120 and access device 110 are located within a proximity of each other (e.g., confirmation occurring later in the process with the authentication computer 130, confirmation identified in the authentication response message, etc.). For example, the scan may be enabled within a short distance of each device. In another example, the user device 120 and access device 110 may exchange the access device identifier 115 within a threshold distance (e.g., near field communication (NFC), infrared scanning, etc.) but does not explicitly disclose receive confirmation from the authentication device. 
In an analogous art, Binder discloses receiving confirmation from the authentication device (Binder: abstract, par. 0012, content delivery network provider device receives local geolocation information and data regarding identified proximate content access device from an electronic device).
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to combine the teachings of Binder with the method and system of Vortriede, Neuman, Parikh, and Brannon to include receiving confirmation from the authentication. One would have been motivated to direct a content server to provide a restricted form of content due to an unauthorized location and a notification regarding the unauthorized use, to perform a content access device geo-location verification procedure to determine content access device locations more accurately (Binder: par. 0028, 0056).
Regarding claim 18, claim 18 is similar in scope to claim 11 and is therefore rejected under similar rationale.
Claims 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vortriede (“Vortriede, US 2019/0386830, published Dec. 19, 2019), in view of Neuman et al. (“Neuman,” US 2015/0264050, published Sep. 17, 2015), further in view of Parikh et al. (“Parikh,” US 2018/0211318, published Jul. 26, 2018), and Brannon (“Brannon,” US 2018/0131686, May 10, 2018), and Marien (“Marien,” US 2015/0189505, published Jul. 2, 2015)
Regarding claim 12, the combination of Vortriede, Neuman, Parikh, and Brannon discloses the non-transitory computer readable medium of claim 9.  The combination of Vortriede, Neuman, Parikh, and Brannon discloses wherein the authentication device received the unique code from the access device over a distance constrained communication channel nearfield communication (NFC) between the access device and the authentication device, whereby proximity of the authentication device to the access device but does not explicitly disclose wherein the authentication device is used to log into the access device.
However, in an analogous art, Marien discloses wherein the authentication device is used to log into the access device, whereby proximity of the authentication device to the access device is confirmed (Marien: par. 0022; authentication device and said access device may share a binding secret; said access device may be further adapted to communicate to said authentication device a binding value that the access device may have derived from said binding secret, whereby the access device may communicate the binding value to the authentication device by said NFC transfer device updating second data contents of said NFC tag using NFC mechanisms for updating data contents of NFC tags).
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to combine the teachings of Marien with the method and system of Vortriede, Neuman, Parikh, and Brannon to include “wherein the authentication device is used to log into the access device, whereby proximity of the authentication device to the access device is confirmed.” One would have been motivated to provide an authentication device for securing interaction of a user with a compute based application (Marien: par. 0009).
Regarding claim 13, the combination of Vortriede, Neuman, Parikh, Brannon, and Marien discloses the non-transitory computer readable medium of claim 12. The combination of Vortriede, Neuman, Parikh, Brannon, and Marien further discloses , wherein the authentication device sends the identification credential to log into the access device, wherein the identification credential includes fragments of biometric data and the unique code (Parikh: par. 0024, The identity credentials comprise a unique identifier (e.g., a username, an email address, a mobile number, and the like), and a secured code (e.g., a password, a symmetric encryption key, biometric values,  a passphrase, and the like).
Regarding claim 19, claim 19 is similar in scope to claim 12, and is therefore rejected under similar rationale.

Claims 15 and 20 are is rejected under 35 U.S.C. 103 as being unpatentable over Vortriede (“Vortriede, US 2019/0386830, published Dec. 19, 2019), in view of Neuman et al. (“Neuman,” US 2015/0264050, published Sep. 17, 2015), further in view of Parikh et al. (“Parikh,” US 2018/0211318, published Jul. 26, 2018), and Brannon (“Brannon,” US 2018/0131686, May 10, 2018), and Itoh (‘Itoh,” US 2017/0357792, published Dec. 14, 2017)
Regarding claim 15, the combination of Vortriede, Neuman, Parikh, and Brannon teaches the non-transitory computer readable medium of claim 9.  The combination of Vortriede, Neuman, Parikh, and Brannon discloses disclose binding the authentication device to the access device but do not explicitly disclose “require the access device to be rebound to the authentiocation device after a period of time has elapsed”
However, in an analogous art, Itoh discloses wherein requiring to rebind two devices after a period of time has elapsed (Ioth: par. 0023, the method 100 may include a set time period (i.e., 24 hours, 2 weeks, etc.), upon which the device may automatically require re-linking).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ioth with the method and system of Vortriede, Neuman, Parikh, and Brannon to include “wherein requiring the access device to be rebound to the authentication device after a period of time has elapsed.” One would have been motivated to link a login device with a restricted access environment according to a linking process, and logging into the restricted access environment via the login device according to a login process, and thus ensures simple and reliable logging of the user into a restricted access environment (Itoh: abstract; par. 0007).
Regarding claim 20, claim 20 is similar in scope to claim 15, and is therefore rejected under similar rationale.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439
May 23rd, 2022



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439